Opinion issued October 22, 2009
 






     






In The
Court of Appeals
For The
First District of Texas




NO. 01-08-00974-CR




JOSHUA MARTAN PLEASANT, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 178th District Court
Harris County, Texas
Trial Court Cause No. 1085543




MEMORANDUM  OPINION
          Appellant, Joshua Martan Pleasant, pleaded guilty to the offense of assault-family violence-second offender with an agreed recommendation as to punishment
from the State.  The trial court followed the agreed plea bargain, deferred a finding
of guilt, and placed appellant under the terms and conditions of community service
for a period of two years and assessed a $200.00 fine. 
           Subsequently, the State filed a motion to adjudicate appellant’s guilt, alleging
that appellant violated the terms of his community service.  Appellant pleaded true
to counts 9, 10, 11, 12, 13, 14, 15, 17, and 18 of the State’s motion to adjudicate. 
After a hearing, the trial court found that appellant had violated the terms and
conditions of his community service probation, found appellant guilty as originally
charged, and sentenced appellant to confinement for six years and assessed a fine of
$200.  We affirm.
          Appellant’s counsel on appeal has filed a brief stating that the record  presents 
no reversible error, that the appeal is without merit and is frivolous, and that the
appeal must be dismissed or affirmed.  See Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, (1967). The brief meets the requirements of Anders by presenting a
professional evaluation of the record and detailing why there are no arguable grounds
for reversal.  Id. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d 807, 810
(Tex. Crim. App. 1978). 
          Counsel represents that he has served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  Having reviewed the
record and counsel’s brief, we agree that the appeal is frivolous and without merit and
that there is no reversible error.  See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex.
Crim. App. 2005).  
          We affirm the judgment of the trial court and grant counsel’s motion to
withdraw.
  Attorney Thomas A. Martin must immediately send the notice required
by Texas Rule of Appellate Procedure 6.5(c) and file a copy of that notice with the
Clerk of this Court.
          Any pending motions are denied as moot.
PER CURIAM
Panel consists of Justices Keyes, Alcala, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).